UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6045


ROBERT EARL TIPPENS, JR.,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00757-HEH)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se. Rosemary Virginia
Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert     Earl    Tippens,      Jr.,      seeks    to    appeal       the    district

court’s     order     granting      in     part    and       denying    in        part    the

Respondent’s     motion      to    dismiss      his     28    U.S.C.    § 2254       (2012)

petition.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28      U.S.C.   § 1292       (2012);      Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Tippens seeks to appeal is neither a final

order   nor    an     appealable      interlocutory           or    collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                               We

dispense      with    oral     argument      because         the    facts     and        legal

contentions     are    adequately        presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                            2